Citation Nr: 1234560	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Additionally, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO/AMC action on the claims on appeal is warranted.  

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In July 2009, he was afforded a VA examination for the purpose of obtaining medical evidence regarding the existence and etiology of such disabilities.  The examination report reflects current diagnoses of bilateral hearing loss and tinnitus.  As for the etiology of these disabilities, the examining audiologist opined that he could not resolve the issue of whether hearing loss and/or tinnitus are related to military 

service without resorting to mere speculation.  The audiologist acknowledged the Veteran's lay account of noise exposure during service, including trauma during basic training, but indicated that there was insufficient information to render an opinion given the lack of any frequency specific information (i.e., pure tone threshold testing results) in the service treatment records.  

Pertinent to this remand, the Veteran notified VA in a July 2009 telephone call that he underwent audiological testing as part of his employment at Kennesaw Transportation.  The Board notes that such records may contain "frequency specific information" that may aid in obtaining a more definite etiological opinion.  As it does not appear that VA has ever specifically notified the Veteran of the need to either submit these employment health records or provide VA with sufficient information to obtain such records, a remand is necessary to fulfill VA's duty to assist.  See Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010) (where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information).  

If, and only if, additional medical evidence is received pertaining to the Veteran's claimed hearing loss and/or tinnitus, the claims file should be returned to the July 2009 VA audiologist for a supplemental opinion regarding the relationship of these disabilities to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain health employment records, to include any audiological testing results, from Kennesaw Transportation.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran and his representative of such.

2.  If, and only if, additional medical evidence is received that pertains to the Veteran's claimed hearing loss and/or tinnitus, forward the entire claims file to the audiologist who provided the July 2009 medical opinion, if available, for an addendum opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current hearing loss and/or tinnitus had its origins in or is otherwise medically related to the Veteran's service.  A rationale for the opinion should be provided.  If that examiner is not available, the opinion should be requested from another examiner with similar qualifications.  If a new examination is deemed necessary, one should be provided. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



